NON-FINAL OFFICE ACTION
	
Reissue Applications
	Applicant is reminded of the continuing obligation under 37 CFR § 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the ‘941 patent is or was involved.  These proceedings would include interferences, reissues, reexaminations and litigations.
	Applicant is further reminded of the continuing obligation under 37 CFR § 1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
	These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/24/2021 has been entered.
 
Claim Objections
Claim 36 objected to because of the following informalities:  a typographical error or missing wording has resulted in claim 36 not reading correctly, e.g. “applying extending the first piston.”  Appropriate correction is required.
Claim Rejections - 35 USC § 251
Original Patent
	The following is a quotation of the first paragraph of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue. 

	MPEP 1412.01 states that the reissue claims must be for the same invention as that disclosed as being the invention of the original patent. MPEP 1412.01 further provides guidelines for determining whether the reissue claims are "for the invention disclosed in the original patent" as:
(A) the claims presented in the reissue application are described in the original patent specification and enabled by the original patent specification such that 35 U.S.C. 112, first paragraph is satisfied; and 
(B) nothing in the original patent specification indicates an intent not to claim the subject matter of the claims presented in the reissue application. 

The presence of some disclosure (description and enablement) in the original patent should evidence that applicant intended to claim or that applicant considered the material now claimed to be his or her invention.

	Further, the Federal Circuit addressed the “original patent” requirement of 35 USC 251 in Antares Pharma, Inc. v. Medac Pharma Inc. and Medac GMBH, 771 F.3d 1354, 112 USPQ2d 1865 (Fed. Cir. 2014).  In Antares the reissue claims covered embodiments of injection devices (not restricted to jet-injection devices) which the Applicant admitted was a different invention from what was originally claimed. Id. at 1356. The Federal Circuit adopted the Supreme Court's explanation of the “same invention” requirement as “if the original patent specification fully describes the claimed inventions, but not if the broader claims ‘are [] merely suggested or indicated in the original specification’ ”. Id. at 1359.  The Federal Circuit further stated that Id. at 1360.
	Based on Antares a review of the specification is necessary to determine whether the original specification adequately discloses the invention of the reissue claims.  Like in Antares, the specification states that “[a] valve (not shown) may direct a portion of the drilling mud to the fluid channels 304 thus causing the piston 206 to actuate.”  See the ‘941 patent col. 4, ll. 64-66.  This portion of the drilling mud refers to a portion of fluid from the central bore 305 diverted to the fluid channel 304 via a valve.  See the ‘941 patent fig. 3.  However, the specification does not disclose “a second portion of the drilling fluid”.  Similarly, the specification does not disclose “the first piston and the second piston are extended independently by activating a valve.”  Further, the ‘941 specification actually teaches another mechanism by which the valve actuate independently.  Attention is drawn to col. 4, ll. 38-50 which discloses how the piston are configured to actuate independently.  
It is believed that a plurality of chambers and pistons disposed in a drill bit may be advantageous in that it provides redundancy. If one piston becomes jammed or dysfunctional, then another piston may not be affected and the piston assembly may still perform effectively. A plurality of pistons may also be configured to actuate independently and/or in combination with each other. By acting independently and/or in combination with each other, the pistons may extend and retract at specified time periods that may maximize the effectiveness of the piston assemblies. In some embodiments, each piston in the plurality may be configured to actuate individually but at determined time intervals which may allow the pistons to work off of each other.
	 
	Therefore, claims 34 and 44-45, which are directed to “a second portion of the drilling fluid” (claims 34 and 44) and “the first piston and the second piston are extended independently by activating a valve” (claim 45) do not satisfy the “original patent” requirement.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 34-37 and 43-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 34 now recites “a second portion of drilling fluid” which is not disclosed and thereby has no support in the ‘941 specification.  While applicant cites to support in the ‘941 specification at col. 4, l. 64-66, this cited disclosure rather provides support for redirecting “a portion of the drilling mud to the fluid channels” which is different from “using a first portion of drilling fluid applied to a base surface of the first piston” in conjunction with “using a second portion of drilling fluid applied to a base surface of the second piston.”  The 
Dependent claim 45 recites “the first piston and the second piston are extended independently by activating a valve” which is not disclosed and thereby has no support in the ‘941 specification.  The original specification, claims and drawings only disclose the valve redirecting a portion of the fluid from the central bore 305 to the fluid channel 304.  The redirected fluid within the channel ultimately extends the piston.  While it is accurate to say that the specification supports the valve indirectly activating the piston, the specification, claims and drawings do not provide any disclosure of the valve actuating the pistons independently.  The ‘941 specification discloses,
A plurality of pistons may also be configured to actuate independently and/or in combination with each other. By acting independently and/or in combination with each other, the pistons may extend and retract at specified time periods that may maximize the effectiveness of the piston assemblies. In some embodiments, be configured to actuate individually but at determined time intervals which may allow the pistons to work off of each other.

A valve (not shown) may redirect a portion of the drilling mud to the fluid channels 304 thus causing the piston 206 to actuate.  

See the ‘941 patent specification col. 4, ll. 42-66. [Emphasis Added]  Clearly, the specification supports that the pistons may be actuated at specified time periods and timed to actuate individually rather than individually actuated by the valve.  
The previous rejection of claim 39 has been withdrawn in light of the amendment to the claim changing “valves” to “valve.”

Allowable Subject Matter
Claims 19-28, 39  and 42 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding independent claims 19 and 39 and claims that depend therefrom, the prior art fails to teach, among all the limitations, first and second pistons that are configured to actuate independently in combination with the second piston being offset from the first piston in a direction along the longitudinal axis and overlapping at least a part of the first piston about the longitudinal axis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Similar prior art is US Pat. No. 3,593,810 to Fields which shows two sets of pistons (fig. 11, #s 110a-d and 111a-d).  The pistons translate relative to the housing.  Piston 110a is offset from piston 111a in a direction along the longitudinal axis.  However, the second piston does not 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE SERKE WILLIAMS whose telephone number is (571)272-4970.  The examiner can normally be reached on Monday through Friday core hours 8am-4pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE S WILLIAMS/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        
Conferees:  /ple/ /E.D.L/                            SPRS, Art Unit 3993